Name: Commission Regulation (EC) No 1633/97 of 14 August 1997 amending Regulation (EC) No 1023/97 imposing a provisional anti-dumping duty on certain imports of flat pallets of wood originating in the Republic of Poland and accepting undertakings offered from certain exporters in connection with these imports
 Type: Regulation
 Subject Matter: competition;  tariff policy;  wood industry;  Europe;  trade
 Date Published: nan

 Avis juridique important|31997R1633Commission Regulation (EC) No 1633/97 of 14 August 1997 amending Regulation (EC) No 1023/97 imposing a provisional anti-dumping duty on certain imports of flat pallets of wood originating in the Republic of Poland and accepting undertakings offered from certain exporters in connection with these imports Official Journal L 225 , 15/08/1997 P. 0013 - 0014COMMISSION REGULATION (EC) No 1633/97 of 14 August 1997 amending Regulation (EC) No 1023/97 imposing a provisional anti-dumping duty on certain imports of flat pallets of wood originating in the Republic of Poland and accepting undertakings offered from certain exporters in connection with these importsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 384/96 of 22 December 1995 on protection against dumped imports from countries not members of the European Community (1), as amended by Regulation (EC) No 2331/96 (2),After consulting the Advisory Committee,Whereas:A. PREVIOUS PROCEDURE (1) The Commission by Regulation (EC) No 1023/97 (3), as amended by Regulation (EC) No 1632/97 (4), imposed provisional anti-dumping duties on certain imports of flat pallets of wood falling within CN code ex 4415 20 20 originating in the Republic of Poland and accepted undertakings offered from certain producers in connection with these imports. Sampling was applied to Polish producers/exporters and individual duties ranging from 4,0 % to 10,6 % were imposed on the companies in the sample, while other co-operating companies not included in the sample received a weighted average duty of 6,3 %. A duty of 10,6 % was imposed on companies which either did not make themselves known or did not co-operate in the investigation. The producers from which undertakings were accepted were exempted from provisional duties with regard to imports of one specific pallet type, the EUR-pallet, which is the only pallet type covered by the undertakings.B. NEW EXPORTERS' REQUEST (2) 14 new Polish exporting producers, after having applied not to be treated differently from the companies which co-operated in the proceeding but were not included in the sample, have provided, on request, evidence showing that the requirements established in Article 1 (7) and Article 2 of Regulation (EC) No 1023/97 had been fulfilled. The evidence provided by these applicant companies is considered sufficient to allow Regulation (EC) No 1023/97 to be amended in order to make the 14 new exporting producers subject to the duty imposed by Article 1 (3) (b) of that Regulation and to accept undertakings where offered by these new exporting producers with regard to the EUR-pallet,HAS ADOPTED THIS REGULATION:Article 1 Article 1 of Regulation (EC) No 1023/97 is hereby amended as follows:To the list of companies in Annex I mentioned in Article 1 (3) (b) of that Regulation, the following companies shall be added:'ZPHU "Sek-Pol" - "Hadpol" - Krzysztof Hadrys, PL-39-400 Tarnobrzeg"Euro-Mega-Plus" Sp. z o o, PL-25-632 Kielce"CMC" Sp. z o o, PL-31-213 KrakÃ ³wWyrÃ ³b, Sprzedaz, Skup Palet, Josef Kolodziejczyk, PL-23-408 AleksandrÃ ³w IV 704Firma Produkcyjno Transportowa, Marian Gierka, PL-87-300 BrodnicaZPHU "Drewnex", SC Export-Import, PL-62-818 ZelazkÃ ³w 45bImport-Export "Elko", Sp. z o o, PL-62-800 KaliszPPHU "Probox", Import-Export, PL-62-800 KaliszDrewpal, SC, PL-62-820 StawiszynZaman, SC, PL-26-600 Radom"Marimpex", PL-24-100 Pulawy"Aven", Sp. z o o, PL-66-470 KostrzynPPHU "Eurex" SC, PL-98-276 GodynicePH "Drewex" SC, PL-84-300 Lebork`.Article 2 Article 2 of Regulation (EC) No 1023/97 is hereby amended as follows:To the list of companies in Annex II mentioned in Article 2 of that Regulation the following companies shall be added:'ZPHU "Sek-Pol" - "Hadpol" - Krzysztof Hadrys, PL-39-400 Tarnobrzeg"Euro-Mega-Plus" Sp. z o o, PL-25-632 Kielce"CMC" Sp. z o o, PL-31-213 KrakÃ ³wWyrÃ ³b, Sprzedaz, Skup Palet, Josef Kolodziejczyk, PL-23-408 AleksandrÃ ³w IV 704Firma Produkcyjno Transportowa, Marian Gierka, PL-87-300 BrodnicaZPHU "Drewnex", SC Export-Import, PL-62-818 ZelazkÃ ³w 45bImport-Export "Elko", Sp. z o o, PL-62-800 KaliszPPHU "Probox", Import-Export, PL-62-800 KaliszDrewpal, SC, PL-62-820 StawiszynZaman, SC, PL-26-600 Radom"Marimpex", PL-24-100 PulawyPPHU "Eurex" SC, PL-98-276 Godynice`.Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 14 August 1997.For the CommissionEmma BONINOMember of the Commission(1) OJ No L 56, 6. 3. 1996, p. 1.(2) OJ No L 317, 6. 12. 1996, p. 1.(3) OJ No L 150, 7. 6. 1997, p. 4.(4) See page 11 of this Official Journal.